DETAILED ACTION

Response to Amendment

This Office Action is responsive to applicant’s Remarks filed on December 27, 2021.  

Claims 1-20 are currently pending, of which, claims 1, 11, 15, and 19-20 were amended.

Applicant’s arguments, with respect to the rejection(s) of amended claims  1, 11, 15, and 19-20 have been considered but are moot in view of the new ground of rejection necessitated by the addition of limitations.

	
Claim Rejections - 35 USC § 103


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating   obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nogami et al. in U.S. Publication No. 2020/0374967 A1, hereinafter referred to as Nogami, which claims priority from U.S. Provisional Patent Application No. 62/616,337, filed on Jan. 11, 2018, hereinafter referred to as Prov’37; in view of published article 3GPP TS 38.213, hereinafter referred to as R’13, and further in view of Jo et al. in U.S. Publication No. 2020/0136882 A1, hereinafter referred to as Jo, which claims priority from U.S. Provisional Patent Application No. 62/621,495, filed on Jan. 24, 2018, hereinafter referred to as Prov’95.

Regarding claim 1, Nogami discloses a method for a network (gNB, element 360 in Fig.3), comprising:
the network configures a DL (Downlink) BWP (Bandwidth Part) and an UL (Uplink) BWP in a first serving cell to a UE {User Equipment} (eNB configures serving cells for operations in DL BWPs and UL BWPs, [para.42 and para.100 in Nogami] or [para.9 and para.67 in Prov’37]);
the network configures a paired spectrum operation in the first serving cell to the UE (base station configures pairing DL/ UL spectrum in serving cell, para.154, lines 9-14 in Nogami, or para.121, lines 6-10 in Prov’37);
the network configures an amount of slot format values in a slot format combination (base station configures slot format values from 0 to 255, each having combinations of DL, UL, and reserved, para.184, Table X9, para.120 in Nogami, or para.150, Table X9 in Prov’37);
the network transmits a first DCI (Downlink Control Information) to the UE, wherein the first DCI comprises a slot format combination indicating one or more slot format values for the DL BWP and one or more slot format values for the UL BWP (transmitting to UE {first} DCI including Table X9, e.g., slot format combination indicating slot format index field values, which indicates a slot format for each slot in a number of slots for each DL BWP or each UL BWP, para.112, 100 in Nogami, or para.79, 67 in Prov’37).
Also, Nogami discloses providing {first} subcarrier spacing configuration and {second} subcarrierSpacing for combination of slot formats indicated by SFI-index field value in DCI format (para.89-91 in Nogami, or para.55-57 in Prov’37).
Nogami does not disclose configuring the amount of slot format values is based on a first number corresponding to an absolute value of a difference between a first SCS (Subcarrier Spacing) configuration and a second SCS configuration; which is known in the art and commonly applied in communications field for data communications, as suggested in R’13 disclosure as below.
R’13, from the same field of endeavor of configuring the slot format, teaches configuring the amount of slot format values is based on a first number corresponding to an absolute value of a difference between a first SCS (Subcarrier Spacing) configuration and a second SCS configuration (providing values based on difference between carrier spacing configuration µ(DL) and µ (SFL, DL), e.g., value of difference between first and second SCS [pg.80, 2nd and 3rd paragraph] and each slot format is applicable to 
    PNG
    media_image1.png
    19
    61
    media_image1.png
    Greyscale
 consecutive slots and each uplink or flexible symbol for reference subcarrier spacing configuration of 
    PNG
    media_image2.png
    21
    39
    media_image2.png
    Greyscale
 corresponds to 
    PNG
    media_image1.png
    19
    61
    media_image1.png
    Greyscale
consecutive uplink or flexible symbols for  subcarrier spacing configuration 
    PNG
    media_image3.png
    20
    25
    media_image3.png
    Greyscale
 [pg.80, 2nd and 3rd paragraph]), e.g., 
    PNG
    media_image1.png
    19
    61
    media_image1.png
    Greyscale
can be 2, 4, 8, 16, ….); which would be obvious to one of ordinary skill in the art to use a difference between first and second carrier spacing configurations in configuring slot format values; thus facilitating transmission/ receipt of control/ data information using symbols specified with UL/ DL directions.
Nogami in view of R’13 do not specifically disclose that the amount of slot format values is divisible by a first number; which is known in the art and commonly applied in communications field for data communications, as suggested in Jo’s disclosure as below.
Jo, from the same field of endeavor of configuring the slot format, teaches the amount of slot format values is divisible by a first number (assuming that slot format indication based on SCS of 15 kHz indicates a slot forma having [Symbol 0=DL, Symbol 2=DL . . . , Symbol 13=UL], a UE that operates based on SCS of 60 kHz may interpret Symbol 0=DL as 4 consecutive DL symbols, may interpret Symbol 2=DL as 4 consecutive DL symbols, and may interpret Symbol 13=UL as 4 consecutive UL symbols, e.g., “4” is divisible by first number=60Khz/15Khz=4, para.144-146 or para.174 in Jo, or section 3.5.2 in Prov’95). 
Therefore, it would be obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to implement the feature of determining that the amount of slot values is divisible by a number corresponding to an absolute value (in real analysis) of a difference between first and second SCS  when configuring slot format values – from Jo and R’13 – into the method of communicating data across UL/ DL BWPs  in a paired spectrum operation of Nogami; thus improving data throughput by efficiently handling slot structure configurations in the presence of multiple numerologies being applied in different usage scenarios in the network while signaling overhead can be reduced. 


    PNG
    media_image4.png
    52
    89
    media_image4.png
    Greyscale
Regarding claim 2, Nogami in view of R’13 and Jo disclose wherein the first number is Nth power of 2 plus 1, wherein N is the absolute value of the difference of a first value corresponding to the first SCS configuration and second value corresponding to the second SCS configuration (see section 11.1.1, pg. 80 in R’13). 

Regarding claim 3, Nogami in view of R’13 and Jo disclose wherein the network configures the UE with a first set of slot format combination for the first serving cell (configuring UE with {first} set of slot configuration, [see para.184, Table X9 in Nogami, or para.151, Table X9 in Prov’37] or Fig.3 in Jo).

Regarding claim 4, Nogami in view of R’13 and Jo disclose wherein an amount of slot format values of a candidate slot format combination in the first set is not divided by the first number (when UE SCS is small and is equal to or less than ½ times reference SCS, a portion of D or U in a symbol set of reference SCS to be reduced to 1 UE SCS symbol is equal to or greater than ½, see para.186 in Jo, or section 3.5.2.2 in Prov’95).

Regarding claim 5, Nogami in view of R’13 and Jo disclose the first SCS configuration is used for indicating slot format of one or more slots for the DL BWP, and the second SCS configuration is used for indicating slot format of one or more slots for the UL BWP ({first} subcarrier spacing configured for DL BWP and {second} subcarrier spacing for UL BWP [see section 11.1.1, pg.78 in R’13] wherein SCS configuration is mapped to respective field in DCI format [see section 11.2, pg.83 in R’13], and where DCI indicates slot formats [see section 11.1.1, pg. 77 in R’13]).

Regarding claim 6, Nogami in view of R’13 and Jo disclose wherein:
the network configures a first UL carrier and a second UL carrier in a second serving cell to the UE (carrier frequency of DL downlink resources and carrier frequency of UL uplink resources, see para.41 in Nogami, or para.8 of Prov’37);
the network configures an unpaired spectrum operation in the second serving cell to the UE (configuring unpaired spectrum operation to UE, see para.100 in Nogami, or para.67 in Prov’37); 
the network configures a second amount of slot format values in a second slot format combination (base station configures {second} slot format values from 0 to 255 in DCI, para.184, Table X9 in Nogami, or para.150, Table X9 in Prov’37); wherein the configuring the second amount of slot values is based upon a determination that the second amount of slot format values is divisible by a second number (assuming that slot format indication based on SCS of 15 kHz indicates a slot format having [Symbol 0=DL, Symbol 2=DL . . . , Symbol 13=UL], a UE that operates based on SCS of 60 kHz may interpret Symbol 0=DL as 4 consecutive DL symbols, may interpret Symbol 2=DL as 4 consecutive DL symbols, and may interpret Symbol 13=UL as 4 consecutive UL symbols, e.g., “4” is divisible by first number=60Khz/15Khz=4, para.144-146 or para.174 in Jo, or section 3.5.2 in Prov’95), corresponding to an absolute value of a difference of a third SCS configuration and a fourth SCS configuration (providing values based on difference between carrier spacing configuration µ(DL) and µ (SFL, DL), e.g., value of difference between {third and fourth} SCS [pg.80, 2nd and 3rd paragraph in R’13] and each slot format is applicable to 
    PNG
    media_image1.png
    19
    61
    media_image1.png
    Greyscale
 consecutive slots and each uplink or flexible symbol for reference subcarrier spacing configuration of 
    PNG
    media_image2.png
    21
    39
    media_image2.png
    Greyscale
 corresponds to 
    PNG
    media_image1.png
    19
    61
    media_image1.png
    Greyscale
consecutive uplink or flexible symbols for  subcarrier spacing configuration 
    PNG
    media_image3.png
    20
    25
    media_image3.png
    Greyscale
 [pg.80, 2nd and 3rd paragraph in R’13]), e.g., 
    PNG
    media_image1.png
    19
    61
    media_image1.png
    Greyscale
can be 2, 4, 8, 16, …, wherein µ can be 15kHz, 30kHz,60 Khz or 120 Khz, see para.168 in Jo, or 3.5.2.3 in Prov’95); and 
the network transmits a second DCI to the UE, wherein the second DCI comprises the second slot format combination indicating one or more slot format values for the first UL carrier and one or more slot format values for the second UL carrier (receiving, at UE, {second} DCI format comprising a combination of slot formats for first UL carrier and for second UL carrier, e.g., network transmits it to UE, section 11.1.1, pg.80 in R’13).


    PNG
    media_image5.png
    28
    66
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    25
    30
    media_image6.png
    Greyscale
Regarding claim 7, Nogami in view of R’13 and Jo disclose wherein the second power is power of 2 plus 1  wherein M is the absolute value of the difference of a third value corresponding to the third SCS configuration and a fourth value corresponding to the fourth SCS configuration (      + 1 values, see section 11.1.1, pg. 80 in R’13).

Regarding claim 8, Nogami in view of R’13 and Jo disclose wherein the network configures the UE with a second set of slot format combination for the second serving cell (configuring UE with more serving cells and with a {second} set of slot format combinations, see section 11.1.1, pg. 80 in R’13).

Regarding claim 9, Nogami in view of R’13 and Jo disclose wherein an amount of slot format values of a candidate slot format combination in the second set is not divided by the second number (whenUE SCS is small and is equal to or less than ⅛ times the reference SCS and a portion of D or U in a symbol set of reference SCS to be reduced to 1 UE SCS symbol is equal to or greater than ⅞,  corresponding symbol set may be configured to be a D or U symbol of the UE SCS, see para.187 in Jo, or section 3.5.2.2 in Prov’95).

Regarding claim 10, Nogami in view of R’13 and Jo diclose wherein the third SCS configuration is used for indicating slot format of one or more slots for the first UL carrier, and the fourth SCS configuration is used for indicating slot format of one or more slots for the second UL carrier ({third} subcarrier spacing configuration is for {first} UL carrier and {fourth} subcarrier spacing configuration is for supplementary, e.g., second UL carrier, wherein SCS indicates slot format [see section 11.1.1, pg. 78 and section 11.1, pg.76   in R’13).

Regarding claim 11, claim 11 is rejected for substantially same reason as applied to claim 1 above, except that claim 11 is recited from the UE’s perspective ,and R’13 [in claim 11] discloses the UE discards the slot format combination in the first DCI (UE cancels CSI-RS reception in set of symbols of slot or cancels the PDSCH reception in slot indicated in DCI format, [section 11.1.1, pg. 82); thus saving resources otherwise spent in unnecessary processing. 

Regarding claim 12, claim 12 is rejected for substantially same reason as applied to claim 2 above, except that claim 12 is recited from the UE’s perspective.

Regarding claim 13, Nogami in view of R’13 and Jo disclose UE does not apply the slot format combination in the first DCI (UE cancels CSI-RS reception in set of symbols of slot or cancels the PDSCH reception in slot indicated in DCI format, [see section 11.1.1, pg. 82 in R’13).

Regarding claim 14, claim 14 is rejected for substantially same reason as applied to claim 5 above, except that claim 14 is recited from the UE’s perspective.

Regarding claim 15, claim 15 is rejected for substantially same reason as applied to claim 6 above, except that claim 15 is recited from the UE’s perspective, and wherein R’13 also discloses the UE discards the slot format combination in the first DCI (UE cancels CSI-RS reception in set of symbols of slot  or cancels the PDSCH reception in slot indicated in DCI format, [see section 11.1.1, pg. 82 in R’13).

Regarding claims 16, 17, and 18, claims 16, 17, and 18 are rejected for substantially same reason as applied to claims 7, 10, and 13 above, respectively, except that claims 16, 17, and 18 are recited from the UE’s perspective.

Regarding claim 19, claim 19 is rejected for substantially same reason as applied to claim 1 above, except that claim 19 is in a device claim format, and wherein Jo [in claim 19] also disclosese a network comprising an inherent control circuit; a processor installed in the control circuit (processor, element 180 in Fig.16 of Jo); and a memory (memory, element 185 in Fig.16 of Jo) installed in the control circuit and operatively coupled to the processor – being implemented to execute the claimed invention. 

Regarding claim 20, claim 20 is rejected for substantially same reason as applied to claim 11 above, except that claim 20 is in a device claim format, and wherein a user equipment comprises an inherent control circuit, a processor installed in the control circuit (processor, element 155 in Fig.16 of Jo);, and a memory (memory, element 160 in Fig.16 of Jo) installed in the control circuit and operatively coupled to the processor – being implemented to perform the claimed invention. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chatterjee, Islam, and Kim are all cited to show that configuring in a DCI a slot format combination that indicates one or more slot format values for DL BWP and for UL BWP in a first and second serving cell to a UE, and setting an amount of slot format values in the slot format combination to be divisible by a first number, wherein the first number is associated with an absolute value of a difference of a first subcarrier spacing {SCS) configuration and a second SCS configuration – would improve data throughput by  efficiently handlling the slot format configuration for communications in a wireless system -- similar to the claimed invention.


Conclusion


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUYEN THAI whose telephone number is (571)270-7245.  The examiner can normally be reached on Monday-Friday, 9:00am-5:30pm. 
Examiner interviews are available via telephone, in-person, and videoconferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request(AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
     

	/C.Q.T./
	/ALPUS HSU/     Primary Examiner, Art Unit 2465